Mr. Justice Milburn :
I concur in the order and in the opinion. I think it is well, however, inasmuch as a great deal is said in the opinion, and very properly, in regard to contemporaneous construction, that the statements made in the body of the bonds *393themselves in respect of the validity thereof should appear. Sec-, tion 3470 of the Political Code declares that the governor, the superintendent of public instruction, the Secretary of State, and the attorney general shall constitute the state board of land commissioners. As appears from an inspection of the bonds, these officers signed each of said bonds. In each bond appears the following statement: “It is hereby recited and certified that this bond is issued in strict compliance with and conformity to * * * the Constitution and laws of the state of Montana, and that all acts, conditions and things required and necessary to be done precedent to the issuance of this bond, and in the execution thereof, have been duly, properly, regularly and legally done, had and performed, and the full faith and diligence of the state board of land commissioners are hereby irrevocably pledged for the faithful collection and application of said funds for the payment of this bond and the interest thereon as herein and in said Act provided.” As shown in the opinion, the bonds are not in compliance with the Constitution. I think it proper that this construction of the law by the several executive officers of the state, who are the present incumbents of the said offices and who signed the bonds, given at the time of the issuance of the bonds, should appear as part of the history of the ease.
Rehearing denied February 27, 1906.
That part of section 17 of the Enabling Act saying that “the lands granted * * * shall be held, appropriated, and disposed of exclusively for the purpose herein mentioned, in such manner as the legislatures of the respective states may severally provide,” means, in my opinion, in a few words, this: That the legislature may say how the lands may be sold, but does not mean that they shall say what shall be done with the proceeds. The Constitution, in my opinion, is controlling in the matter, and is not in violation of any of the provisions of the Enabling Act.
Appeal taken to supreme court of the United States.